DETAILED ACTION
Prior Art/Duty of Disclosure
It is noted that no IDS has been filed in this case.  There are related US and foreign applications.  Applicants have a duty of disclosure, see MPEP 2011.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN102298188).
Zheng teaches a lens coating fixture comprising:
- an upper plate comprising, see Figs. 1-5 and related text:
	- a plurality of lens receiving holes, see opening 131 of 351 in Fig. 4
	- a recess portion surrounding the first holes, see recesses that connect with the first surface parts 11, see Figs. 4 and 5, and
- a lower plate opposite the upper plate and jointly clamps a lens, as above, comprising:
	- a plurality of second lens holes – see 1311, 
	- a protrusion that corresponds to the recess – see, as pointed out above, protrusion of first surface 11,
	- in regard to the hole, initially it is noted that the aperture of the second lens hole being greater than an aperture of the lens to be coated is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).   In this case, the structure as claimed does not require the lens to be present, therefore there are no specific limitations on the size of the aperture of said lens – furthermore, the structure is reasonable usable with different sized lens, so long as they are able to fit into the structure.  
Alternatively, since the lens is not required the clause regarding the size limitation is optional and therefore not limiting to the structure.
In regard to the requirement of “wherein when the upper plate..”, the clause is again an optional clause and not limiting to the claim language.  The structure of the instant claim and that of Zheng, (see Fig. 4) is present in the state of not being attached to each other and also are present without the lens.
In the interest of compact prosecution, the “wherein when...” is alternatively addressed.  When the upper and lower plates of Zheng are attached, the protrusion portion is fitted into the recession as depicted and the protrusion portion abuts the lens as per Fig. 5 and the lends is “attached” to the inner wall of the receiving hole (the term attached is interpreted as being in contact with as the specification does not describe any specific mode of attachment - the prior art includes the same).
Regarding claims 2 and 3, as per the figures, the recessed and protrusion portions are arranged in the manner as claimed, see Fig. 2 particularly.
Regarding claims 4 and 5, the protrusion of Zheng includes the same features as it includes a “shelf” portion that the lens sets upon (see the bottom portion of the polygon 12 defined as the second portion), the portion abutting the lens is a flat surface.
Regarding claim 6, the holes are evenly arranged in an array per the noted figs.
Regarding claim 10, the protrusion portion and second holes are next to each other and therefore spaced apart as claimed.  Furthermore, there is a fixing part 351 that is between the lens and the protrusion part that spaces the two apart.

Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.	
Regarding claims 7 and 8, it is not disclosed if the protrusion is formed integrally with the bottom plate, but as per MPEP 2144.04 V. B. the making of parts integrally or as per V. C. the making of parts separable is obvious without a showing of criticality. In this case, wherein the parts are shown together, to make integrally or separably would not be particularly novel to one of ordinary skill.  Further, the distinct claims and embodiments suggest a lack of criticality in either arrangement.  

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.  Applicants have overcome the 112 rejections as well as the objection to the drawings as argued.
Applicants argue in regard to the prior art that the lens “can be place on the upper plate 1 or the lower plate 2” but this feature is not specifically and/or explicitly claimed.  Arguments further include that Zheng’s lower plate does not have a protrusion plate but no hole – however the lower plate of Zheng has second holes and a protrusion portion as initially argued.  For clarification, a marked up view of Fig. 4 is included below.  All elements of the claim are met by the configuration of Zheng.  It is further noted, that as argued in the rejection, the lens is not specifically required in the claim.

    PNG
    media_image1.png
    253
    463
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715